Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-10-00744-CR

                                    Marcos TURRUBIATE,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                   From the County Court at Law No. 8, Bexar County, Texas
                                   Trial Court No. 317830
                        Honorable George H. Godwin, Judge Presiding

        BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s order and judgment is
REVERSED and the cause is REMANDED for further proceedings.

       SIGNED September 25, 2013.


                                                 _____________________________
                                                 Sandee Bryan Marion, Justice